      Case 2:19-cv-00318-JLR Document 104 Filed 07/26/21 Page 1 of 3




 1                                                            The Honorable James L. Robart

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
10                                 AT SEATTLE
11 LINDA SHORT, OLIVIA PARKER,                 No. 2:19-cv-00318-JLR
   ELIZABETH SNIDER, JENNIFER DIPARDO,
12 ANTHONY DIPARDO, SEANE RONFELDT,            STIPULATED MOTION REGARDING
   JAMES TWIGGER, GABRIELLE                    DEPOSITIONS OF EXPERT WITNESSES
13 ALEXANDER, TAVISH CARDUFF, BRIAN            AND CLASS CERTIFICATION BRIEFING
                                               SCHEDULE
14 FRAZIER, CHAD PERRY, WILLIAM
   PRESSLEY, JEANETT SMITH, AND
15 JANELL WIGHT, on behalf of themselves and
   all others similarly situated,
16                 Plaintiffs,
           vs.
17 HYUNDAI MOTOR AMERICA, INC.,
   HYUNDAI MOTOR COMPANY, KIA
18 MOTORS AMERICA, INC., and KIA

19 MOTORS CORPORATION,
                   Defendants.
20

21

22

23

24

25

26

27

28
     STIPULATED MOTION REGARDING DEPOSITIONS        QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                             1109 First Avenue, Suite 210
     OF EXPERT WITNESSES AND CLASS                               Seattle, WA 98101
     CERTIFICATION BRIEFING SCHEDULE                               (206) 905-7000
     (2:19-cv-00318)
        Case 2:19-cv-00318-JLR Document 104 Filed 07/26/21 Page 2 of 3




 1            Pursuant to Local Rule 10(g), the parties submit this stipulated motion to alter certain class

 2 certification deadlines set by the Court on November 4, 2020. (Dkt. 87.) The parties stipulate that

 3 they may conduct expert depositions after the close of class certification discovery on July 29,

 4 2021. (See Dkt. 87 at 2.) Notices of these expert depositions may be served after July 29, 2021 as

 5 well.

 6            In accordance with this change, the parties propose the following alterations to the class

 7 certification briefing schedule:

 8    Event                                    Current Deadline             Proposed Deadline
 9    Class certification motion               August 30, 2021              October 1, 2021
10    Response to class certification          October 7, 2021              November 12, 2021
11    motion
12    Reply to response to class               November 4, 2021             December 10, 2021
13    certification motion
14

15            There is good cause to alter these deadlines because the parties are engaged in informal
16 discussions regarding potential resolution of this action. In order to facilitate these discussions,

17 the parties agree that expert depositions may be noticed and taken after July 29, 2021, and the

18 class certification briefing schedule should be extended to the dates proposed above, such that the

19 Parties will have sufficient time after expert depositions to adequately prepare for class

20 certification motion briefing.

21

22             DATED this 22nd day of July 2021.
23

24

25

26

27

28
      STIPULATED MOTION REGARDING                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                                          1109 First Avenue, Suite 210
      DEPOSITIONS OF EXPERT WITNESSES AND                                     Seattle, WA 98101
      CLASS CERTIFICATION BRIEFING SCHEDULE                                     (206) 905-7000
      (2:19-cv-00318) -1-
       Case 2:19-cv-00318-JLR Document 104 Filed 07/26/21 Page 3 of 3




 1   KELLER ROHRBACK L.L.P.                    QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP
 2
     By s/ Lynn Lincoln Sarko                  By s/ Alicia Cobb
 3                                                Alicia Cobb, #48685
        Lynn Lincoln Sarko #16569
        Gretchen Freeman Cappio #29576            1109 First Avenue, Suite 210
 4                                                Seattle, WA 98101
        Ryan McDevitt #43305
        Maxwell Goins #54130                      Phone (206) 905-7000
 5                                                Fax (206) 905-7100
        Adele A. Daniel #53315
        1201 Third Avenue, Suite 3200             aliciacobb@quinnemanuel.com
 6
        Seattle, WA 98101-3052
        Tel.: (206) 623-1900                      Shon Morgan (pro hac vice)
 7                                                865 S. Figueroa St
        Fax: (206) 623-3384
        lsarko@kellerrohrback.com                 Los Angeles, CA 90017
 8                                                Phone (213) 443-3252
        gcappio@kellerrohrback.com
        rmcdevitt@kellerrohrback.com              Fax (213) 443-3100
 9                                                shonmorgan@quinnemanuel.com
        mgoins@kellerrohrback.com
10      adaniel@kellerrohrback.com
                                                  Kari Wohlschlegel (pro hac vice)
         Benjamin L. Bailey, pro hac vice         Christine W. Chen (pro hac vice)
11                                                50 California Street, 22nd Floor
         Jonathan D. Boggs, pro hac vice
         BAILEY GLASSER LLP                       San Francisco, CA 94111
12                                                Telephone: (415) 875-6600
         209 Capitol Street
         Charleston, WV 25301                     Facsimile: (415) 875-6700
13                                                kariwohlschlegel@quinnemanuel.com
         Tel.: (304) 345-6555
         Fax: (304) 342-1110                      christinechen@quinnemanuel.com
14
         bbailey@baileyglasser.com
         jboggs@baileyglasser.com                 Cristina A. Henriquez (pro hac vice)
15                                                555 Twin Dolphine Drive, 5th Floor
         W. Daniel “Dee” Miles, III (pro hac      Redwood Shores, CA 94065
16                                                Telephone: (650) 801-5000
         vice forthcoming)
         H. Clay Barnett, III, pro hac vice       Facsimile: (650) 801-5100
17                                                cristinahenriquez@quinnemanuel.com
         J. Mitch Williams, pro hac vice
18       BEASLEY, ALLEN, CROW,
         METHVIN, PORTIS & MILES, P.C.            Attorneys for Defendants
19       272 Commerce Street
         Montgomery, AL 36104
20       Tel.: (334) 269-2343
         Dee.Miles@Beasleyallen.com
21       Clay.Barnett@BeasleyAllen.com
         Mitch.Williams@Beasleyallen.com
22
         Attorneys for Plaintiffs
23 IT IS SO ORDERED.

24 DATED this 26th day of July, 2021.

25

26
                                                    A
                                                    JAMES L. ROBART
27                                                  United States District Judge
28
     STIPULATED MOTION REGARDING                       QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                                1109 First Avenue, Suite 210
     DEPOSITIONS OF EXPERT WITNESSES AND                            Seattle, WA 98101
     CLASS CERTIFICATION BRIEFING SCHEDULE                            (206) 905-7000
     (2:19-cv-00318) -2-
